UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1713



WILLARD R. MEADOWS,

                                              Plaintiff - Appellant,

          versus


SCARLETT RATCLIFFE, Clerk of Court of Giles
County;   RANDY   CARGILL,   Attorney;   DAVID
MULLINS, Attorney; CLIFFORD JOHNSON; WILLIAM
SMITH; LEONARD STEVE SONGER; BARBARA LEE
MCGUIRE; ALBERT MCGUIRE; RANDALL DUNCAN,
Esquire, The Commonwealth Attorney; WILLIS
WOODS, The Honorable Retired Judge (Deceased),

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-624-R)


Submitted:   September 21, 2000       Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willard R. Meadows, Appellant Pro Se.     Robert F. Rider, RIDER,
THOMAS, CLEAVELAND, FERRIS & EAKIN, Roanoke, Virginia; Randy Virlin
Cargill, MAGEE, FOSTER, GOLDSTEIN & SAYERS, P.C., Roanoke, Vir-
ginia; David Mullins, Blacksburg, Virginia; Max Jenkins, JENKINS &
QUIGLEY, Radford, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Willard R. Meadows appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint and

denying his motion for reconsideration.   We have reviewed the rec-

ord and the district court’s orders and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Meadows v. Ratcliffe, No. CA-99-624-R (W.D. Va. April 17 & May 1,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2